Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 02, 2016

The Court of Appeals hereby passes the following order:

A16A2097. ROBERT JOHNSON v. THE STATE.

      In 2002, Robert Johnson pled guilty to several charges, including burglary and
aggravated assault. In May 2016, he filed a petition for a writ of mandamus directing
the State to produce various grand jury records related to his prosecution. The trial
court dismissed Johnson’s petition, and he filed this direct appeal.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264, 264 (626 SE2d 83) (2006) (“[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.” (punctuation omitted)).       Accordingly, this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            08/02/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.